UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2464


JOHN J. STRAUCH, JR.; JASON ENDLICH,

                Plaintiffs - Appellants,

          v.

EXELON CORPORATION; CONSTELLATION ENERGY GROUP'S SEVERANCE
PLAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-01543-JKB)


Submitted:   April 1, 2014                 Decided:   April 9, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher G. Mackaronis, BRICKFIELD, BURCHETTE, RITTS & STONE,
PC, Washington, D.C., for Appellants.       Azeez Hayne, MORGAN,
LEWIS & BOCKIUS LLP, Philadelphia, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John J. Strauch, Jr., and Jason Endlich appeal the

district     court’s       order    granting      summary    judgment      to    Exelon

Corporation and Constellation Energy Group’s Severance Plan.                          We

have   reviewed      the    record    de    novo    and     the   district       court’s

memorandum    opinion       and    affirm   for    the    reasons      stated    by   the

district court.         See Strauch v. Exelon, No. 1:13-cv-01543-JKB

(D. Md. Nov. 19, 2013).               We also conclude that the district

court did not abuse its discretion in denying the motion for

discovery.     See Erdmann v. Preferred Research, Inc., 852 F.2d

788,   792   (4th    Cir.    1988)    (stating      standard      of   review).        We

dispense     with    oral     argument      because       the     facts    and    legal

contentions    are     adequately      presented     in     the   materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2